UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4791
GREGORY ROSE,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Gerald Bruce Lee, District Judge.
                         (CR-02-351-A)

                   Submitted: February 26, 2003

                      Decided: March 13, 2003

     Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas K. Plofchan, Jr., PLOFCHAN & ASSOCIATES, Sterling,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Edic D. Edmondson, Special Assistant United States Attorney, Alex-
andria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. ROSE
                             OPINION

PER CURIAM:

   A magistrate judge found Gregory Rose guilty of reckless driving
pursuant to 36 C.F.R. § 4.2 (2002) (assimilating Va. Code Ann.
§ 46.2-852 (2002)). The district court affirmed the magistrate judge’s
judgment. On appeal, Rose contends: (1) the magistrate judge did not
have jurisdiction; (2) the prosecution improperly withheld exculpa-
tory and impeachment evidence; (3) the magistrate judge denied him
the right to confront witnesses against him; and (4) the magistrate
judge abused his discretion in granting a fifty-six day continuance.
Rose also contends the cumulative effect of the errors violated his
right to due process and equal protection. Finding no error, we affirm.

   First, Rose waived review with regard to any alleged error concern-
ing the notice of violation that was unsigned and unverified. See Fed.
R. Crim. P. 12(b)(2); United States v. Williams, 89 F.3d 165, 167 n.1
(4th Cir. 1996). Moreover, the regulation under which Rose was con-
victed had the force and effect of law. See United States v. Fox, 60
F.3d 181, 184 (4th Cir. 1995). Because Rose did not face a sentence
longer than six months’ imprisonment, the magistrate judge had juris-
diction to hear the case without a jury. See Fed. R. Crim. P.
58(b)(2)(E)(i); Lewis v. United States, 518 U.S. 322, 325-27 (1996).

   Second, the Government did not improperly withhold any exculpa-
tory or impeachment evidence. Nor did the Government fail to fulfill
its obligation under Jencks v. United States, 353 U.S. 657, 667-72
(1957), and the Jencks Act, 18 U.S.C. § 3500 (2000).

   Third, the magistrate judge did not abuse his discretion in admit-
ting the tape recording of a telephone call and did not violate Rose’s
right to confront witnesses against him. United States v. Bostian, 59
F.3d 474, 480 (4th Cir. 1995) (stating standard of review). Nor did the
magistrate judge abuse his discretion in continuing the trial for
approximately fifty-eight days. United States v. Sampson, 140 F.3d
585, 591 (4th Cir. 1998). Finally, given that the magistrate judge did
not err, Rose’s claim that the cumulative effect of the errors denied
him his due process and equal protection rights is without merit.
                       UNITED STATES v. ROSE                      3
   We affirm the conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED